OPINION.
Love:
The taxpayer contends that the Commissioner allowed inadequate invested capital because the property paid in to the cor*364poration was, it says, actually worth $115,000 when received. This the Commissioner denies, and this is the only issue before the Board. In support of its appeal the taxpayer offered no substantial evidence, but sought to prove the value by the unsupported opinion of its president, who, although he himself felt that the property was worth substantially more than $115,000, was unable to put before the Board any facts upon which a conclusion of value could be based. An appraisal was offered, which was made by someone who was not present and which could not be tested as to its soundness or the facts upon which it was based, and which had been made more than two years prior to the transfer in question. All this evidence taken together is not convincing. It is perhaps true, as the witness would have us believe, that the property in question was worth more than the Commissioner has allowed, but in the absence of facts from which this value can be deduced we are constrained to affirm the Commissioner’s determination.